Citation Nr: 1714212	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  11-12 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating greater than 20 percent for residuals of shell fragment wounds, left anterior chest and left upper arm, with retained foreign bodies, slight, evaluated as moderate injury to muscle group II, left (minor).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The Board remanded the above claim for additional development in March 2016.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

In the prior BVA decision, the Board specifically granted service connection for traumatic arthritis.  The correct code for traumatic arthritis is diagnostic code 5010, not 5003.  The AOJ should consider a corrected rating decision.

REMAND

The March 2016 Board remand directed that the Veteran be afforded a VA examination for his increased rating claim.  

Thereafter, the Veteran initially was scheduled for and attended an April 2016 VA examination; however, this examination erroneously considered only the right cheek and not the disability on appeal.  As such, the Veteran was scheduled for another VA examination in September 2016; however, the Veteran failed to appear for the examination.  

In a December 2016 Supplemental Statement of the Case (SSOC), the Appeals Management Center (AMC) continued the denial of an increased rating greater than 20 percent for the claim disability and indicated that the Veteran failed to appear for his scheduled September 2016 examination.  In a January 2017 statement, the Veteran responded to the December 2016 SSOC noting that he had failed to attend the scheduled examination.  The Veteran noted, "I have been moving and notified VA when I was contacted for appointments to have them reschedule them and had all my appointments reschedule[d] and I have attended all of them.  I am requesting that if there is still information needed to evaluate me for an increase to please schedule."  In a January 2017 statement, the Veteran's representative requested that the claim be remanded to afford the Veteran the opportunity to appear at an examination.

In light of the foregoing, the Board concludes that a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from September 2016 to the present.

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected residuals of shell fragment wounds, left anterior chest and left upper arm, with retained foreign bodies, evaluated as injury to muscle group II, left (minor).  All indicated tests and studies should be performed and all findings should be reported in detail.  The electronic claims file must be made available to the examiner for review.

3.  After the above is complete and undertaking any additional development deemed necessary due to the results of the foregoing examination, readjudicate the Veteran's claim.  If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




